PER CURIAM:
In this reciprocal discipline proceeding, the Board on Professional Responsibility recommends that respondent be suspended for sixty days and required to show fitness before he is allowed to return to the practice of law in this jurisdiction.* Respondent, whom we suspended pending final disposition of this matter, does not object to that sanction, and Bar Counsel is in accord. Therefore,
*887It is ORDERED that respondent, Warren E. Brown, shall be suspended from the practice of law for sixty days to begin when he has filed the affidavit required by D.C-App. R. XI, § 14(g). In the meantime, the interim suspension ordered by this court shall continue. Before respondent is readmitted to the Bar of the District of Columbia, he shall demonstrate his fitness to practice law.

 As the Board noted, the record is skimpy as to the precise conduct for which respondent was disciplined in Maryland, but it appears to have involved neglect of fiduciary duties as attorney in fact for an incompetent individual and as guardian of a disabled person.